Petition for Writ of Habeas Corpus Dismissed
and Memorandum Opinion filed October 28, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00996-CR
NO. 14-10-00997-CR

In Re Louis B. Stredic, Sr.,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF HABEAS
CORPUS

MEMORANDUM
 OPINION
On October 12, 2010, relator Louis B. Stredic, Sr. attempted
to file a post-conviction petition for writ of habeas corpus in this court.  See
Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P.
52.  In the petition, relator asks this court to review his convictions in
cause numbers 32,068 and 18,845 in the 23rd District Court of Brazoria County.
            We
are unable to consider relator’s petition for writ of habeas corpus because our
authority to entertain petitions for writ of habeas corpus does not extend to
post-conviction writs in felony cases.  See Tex. Code Crim. Proc. Ann.
art. art. 11 .07.  
Accordingly, we dismiss relator’s petition for writ
of habeas corpus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).